Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 In Applicant’s Response to RCE dated 03/22/2021, Applicant amended Claims 1-2, 7, 12, and 15, and argued against all rejections previously set forth in the Office Action dated 01/21/2021.
Regarding Claims 7-14, it should be noted that the Examiner interprets the recited “computer storage media” as being excluded from any transitory propagating signals and/or carrier waves per se that are used to transmit information to electronic devices, according to para. [0073] of Specification of the instant application, where it states, “[c]omputer storage media excludes signals per se.”
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Claim Rejections - 35 USC § 112

1.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact 


2.	Claims 7-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Moreover, Applicant has not pointed out where the new/amended claim is supported, nor does there appear to be a written description of the claim limitation “receiving a trigger associated with an image... without executing a search query” in the application as filed. 
More specifically, each of Claims 7 and 15 recited “receiving a trigger associated with an image displayed on a webpage, wherein the image was caused to be displayed without executing a search query,” as amended.  However, while the Specification is replete with inclusion of: “items may be displayed on a webpage (in response to a search query)” ([0030][0031]), the Examiner has been unable to locate any support in the Specification that would comply with the description requirement for the claimed limitations, such as “receiving a trigger associated with an image displayed on a webpage, wherein the image was caused to be displayed without executing a search query.”




3.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, each of Claims 1, 7, and 15 recites the limitation "the item" and “the item-specific control,” and there is insufficient antecedent basis for each limitation in the claims.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 7, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jarr et al. (hereinafter Jarr): U.S. Patent Application Pub. No. 2018/0181569.
Jarr expressly teaches:
Claim 1. A computer-implemented method for providing embedded-item search operations, the method comprising: 
causing simultaneous display of a first image and a second image, the first image comprising a first item and the second image comprising a second item, wherein the first image is associated with a first item-specific control and the second image is associated with a second item-specific control, wherein each item-specific control is embedded with hierarchical category classifications that are selectable to initiate embedded-item search operations, wherein at least one of the hierarchical category classifications of each item are specific to the item (fig. 2C; [0028][0043][0044]: presenting a plurality of items/images 208 including a first image and a second image that are embedded with hierarchical category classifications which are selectable for search operations); 
based on simultaneously displaying the first image associated with the first item-specific control and the second image associated with the second item-specific control, receiving a selection of a hierarchical category classification associated with the first item-specific control, wherein the hierarchical category classification is a selectable hierarchical category classification of the first item embedded in the item-specific control (fig. 2C; [0044][0045]: selecting a hierarchical category classification 250A of the first image for further search operation); 

receiving the plurality of items (fig. 2C; [0044][0046]: receiving the subset of items); and
causing display of the plurality of items (fig. 2C; [0043][0046]: displaying the subset of items).
Claim 2.  The method of claim 1, further comprising: receiving a further selection of a second hierarchical category classification associated with the second item-specific control, wherein the second hierarchical category classification is a second selectable hierarchical category classification embedded in the second item-specific control; based on receiving the further selection of the second hierarchical category classification, communicating the second hierarchical category classification to cause identification of a second plurality of items based on an second embedded- item search operation comprising the second hierarchical category classification; receiving the second plurality of items; and causing display of the second plurality of items (fig. 2C; [0044]-[0046]: displaying a second subset of items based on a selection of a second hierarchical category classification 250B).





The subject matter recited in Claims 7 and 12 corresponds to the subject matter recited in Claims 1 and 2, cooperatively.  Thus Jarr discloses every limitation of Claims 7 and 12, as indicated in the above rejections for Claims 1-2.
Claim 15:
The subject matter recited in Claim 15 corresponds to the subject matter recited in Claim 1.  Thus Jarr discloses every limitation of Claim 15, as indicated in the above rejections for Claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3-4, 8-9, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jarr, in view of Wiesel et al. (hereinafter Wiesel): U.S. Patent Application Pub. No. 2019/0050427.
Claim 3:
As indicated in the above rejection, Jarr discloses every limitation of claim 1.   
Jarr does not explicitly disclose:
the item-specific control is further embedded with an image-based search option that is selectable to initiate the embedded-item search operations.
Wiesel, however, expressly teaches:
the item-specific control is further embedded with an image-based search option that is selectable to initiate the embedded-item search operations ([0490][0491]: generating a plurality of image-based search results in response to user query).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Jarr to include: the item-specific control is further embedded with an image-based search option that is selectable to initiate the embedded-item search operations, for the purpose of providing a composite user-and-product image so as to offer a realistic image that emulates how a particular user would appear with that particular image in a user friendly interface, as taught in Wiesel.

Claim 4. The method of claim 1, wherein the item-specific control is further embedded with a watch option that is selectable to initiate the embedded-item search operations (figs. 46-47: providing a Wish-List option to initiate the search operations).
 Claims 8-9 and 13-14:
The subject matter recited in Claims 8-9 and 13-14 corresponds to the subject matter recited in Claims 3 and 4, cooperatively, further including an image analysis ([0109][0110]).  Thus Jarr in view of Wiesel discloses every limitation of Claims 8-9 and 13-14, as indicated in the above rejections for Claims 3-4.
 Claims 17-20:
The subject matter recited in Claims 17-20 corresponds to the subject matter recited in Claims 3-4 and 13-14, cooperatively, including an image analysis ([0109][0110]).  Thus Jarr in view of Wiesel discloses every limitation of Claims 17-20, as indicated in the above rejections for Claims 3-4 and 13-14.

Claims 5-6, 10-11, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jarr, in view of Wang et al. (hereinafter Wang): U.S. Patent Application Pub. No. 2010/0076952.Claim 5:
As indicated in the above rejection, Jarr discloses every limitation of claim 1.   
Jarr does not explicitly disclose:

Wang, however, expressly teaches:
providing a dynamically updatable count for each of the hierarchical category classifications that indicate a number of search results that have the hierarchical category classifications (fig. 3: presenting a updatable count for each of hierarchical category classifications including a number of search results associated with the hierarchical category classifications).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Jarr to include: providing a dynamically updatable count for each of the hierarchical category classifications that indicate a number of search results that have the hierarchical category classifications, for the purpose of providing an interactive and intuitive user interface with the ability to view the data in real time so as to provide more effective search results to user, as taught in Wang.
Wang further teaches:
Claim 6. The method of claim 1, wherein the item-specific control is further embedded with attributes that are selectable to initiate the embedded-item search operations and further comprising: receiving a further selection of an attribute associated with the item-specific control, wherein the attribute is a selectable attribute of the item, the attribute embedded in the item-specific control; based on receiving the selection of the attribute, communicating the attribute along with the hierarchical category classification to cause identification of the plurality of items based on an embedded-item search operation comprising the attributed and the hierarchical category classification; receiving the plurality of items; and causing display of 
Claims 10-11:
The subject matter recited in Claims 10-11 corresponds to the subject matter recited in Claims 5 and 6, respectively.  Thus Jarr in view of Wang discloses every limitation of Claims 10-11, as indicated in the above rejections for Claims 5-6.
Claim 16:
The subject matter recited in Claim 16 corresponds to the subject matter recited in Claim 6.  Thus Jarr in view of Wang discloses every limitation of Claim 16, as indicated in the above rejections for Claim 6.

Response to Arguments


Applicant's arguments against the rejections based on 35 U.S.C. §102 & 103 with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177